DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 07/20/2022.
Claim(s) 1-24, and 26-47 is/are pending.
Claim(s) 23-24, 38-39 are withdrawn from consideration.
Claim(s) 1, 16, 26, 35, 40, and 45 is/are independent claim(s).
Claim(s) 1-2, 6, 16, 18-19, 26-27, 35, 37, 40, and 45-46 is/are rejected.
Claim(s) 3-5, 7-15, 17, 20-22, 28-34, 36, 41-44, and 47 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 26-27, 40, and 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20080267073_A1_Thaler in view of US_20170289048_A1_Chao.
Regarding claim 1, Thaler discloses a method of network congestion control, comprising: sending, by a transmit end device, forward probe packets to a destination device at a preset initialized rate (Thaler figures 3A, and 3B step 362, source node 1 transmits probe packets to destination node 3. And, paragraph 35, “…the probe packet 301 may be transmitted only in rate limited flows in the network. For example, a probe packet 301 may be transmitted for every X KB of data sent per flow, where X=75 KB, for example. Notwithstanding, the invention may not be so limited, and other values of X may be utilized without limiting the scope of the invention…”), wherein some or all of the forward probe packets arrive at the destination device after being forwarded by an intermediate device in a network (Thaler figure 3A, switches 1-3); receiving return probe packets returned by the destination device (Thaler figures 3A, and 3B step 368), wherein the return probe packets correspond to the forward probe packets received by the destination device (Thaler figures 3A, and 3B steps 362-368, and paragraph 59, “…In step 364, the probe packet may arrive at the destination node. In step 366, the received timestamp may be updated and the destination node may be enabled to insert an arrival timestamp, Ta, into the received probe packet. In step 368, a probe response packet may be returned to the source node”); and determining a data packet sending rate based on the received return probe packets (Thaler figures 3A, and 3B steps 370-380), and sending a data packet at the data packet sending rate (Thaler figure 3B, steps 380, 356, the source node 1 transmits data packets to the destination node 2 according to the updated rate limit R), 
But Thaler does not explicitly discloses the intermediate device using a reserved bandwidth of an egress port of the intermediate device for forwarding some or all of the forward probe packets.
Chao discloses the intermediate device using a reserved bandwidth of an egress port of the intermediate device for forwarding some or all of the forward probe packets (Chao paragraph 46 “…The probe packets are sent out to the reservoir port with highest priority, to avoid extra queuing delay within the reservoir. (See the circled-1.) The probe packets are destined for the reservoir 950 itself. When the core switch 910 receives a probe packet, it forwards it to the reservoir port. (See the circled-2.) The switch 910 applies default priority to the probe packets, and consequently, they will queue up with redirected packets at the reservoir port's output queue. (See the circled-3.) In the core switch 910, a probe packet will pick up some queuing delay…”, and paragraphs 79, 89, the line rate of the reservoir port is corresponding to the claimed “reserved bandwidth”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chao’s forwarding the probe packet using the reservoir port in Thaler’s system to avoid adding extra delay to the probe packet. This method for improving the system of Thaler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chao. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thaler and Chao to obtain the invention as specified in claim 1.
Regarding claim 2, Thaler and Chao disclose the method according to claim 1, and Thaler further discloses wherein sending the data packet at the data packet sending rate comprises: sending, by the transmit end device, one data packet each time one return probe packet is received (Thaler figures 3B, steps 356, 362, the source node can transmit only one data packet after received only one probe response packet).
Regarding claim 6, Thaler and Chao disclose the method according to claim 1, and Thaler further discloses wherein the forward probe packets are sent in a pacing mechanism (Thaler paragraph 36, the source node, node 1 302 may be enabled to periodically transmit probe packets 301 for each rate limited tag (TLT) flow…”, the probe packets may be transmitted periodically, that is corresponding to the claimed “pacing mechanism”).
Regarding claim 26, Thaler and Chao disclose the limitations as set forth in claim 1, and Thaler further discloses a network congestion control device, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Thaler figure 1).
Regarding claim 27, Thaler and Chao disclose the limitations as set forth in claim 2.
Regarding claim 40, Thaler discloses a method of congestion control in a network, comprising: sending, by a transmit end device, forward probe packets to a destination device at a preset initialized rate (Thaler figures 3A, and 3B step 362, source node 1 transmits probe packets to destination node 3. And, paragraph 35, “…the probe packet 301 may be transmitted only in rate limited flows in the network. For example, a probe packet 301 may be transmitted for every X KB of data sent per flow, where X=75 KB, for example. Notwithstanding, the invention may not be so limited, and other values of X may be utilized without limiting the scope of the invention…”), wherein some or all of the forward probe packets arrive at the destination device after being forwarded by an intermediate device in a network (Thaler figure 3A, switches 1-3); receiving return probe packets returned by the destination device (Thaler figures 3A, and 3B step 368), wherein the return probe packets correspond to the forward probe packets received by the destination device (Thaler figures 3A, and 3B steps 362-368, and paragraph 59, “…In step 364, the probe packet may arrive at the destination node. In step 366, the received timestamp may be updated and the destination node may be enabled to insert an arrival timestamp, Ta, into the received probe packet. In step 368, a probe response packet may be returned to the source node”); and sending, by the transmit end device, one data packet each time one return probe packet is received (Thaler figures 3B, steps 356, 362, the source node can transmit only one data packet after received only one probe response packet).
But does not explicitly discloses the intermediate device using a reserved bandwidth of an egress port of the intermediate device for forwarding some or all of the forward probe packets.
Chao discloses the intermediate device using a reserved bandwidth of an egress port of the intermediate device for forwarding some or all of the forward probe packets (Chao paragraph 46 “…The probe packets are sent out to the reservoir port with highest priority, to avoid extra queuing delay within the reservoir. (See the circled-1.) The probe packets are destined for the reservoir 950 itself. When the core switch 910 receives a probe packet, it forwards it to the reservoir port. (See the circled-2.) The switch 910 applies default priority to the probe packets, and consequently, they will queue up with redirected packets at the reservoir port's output queue. (See the circled-3.) In the core switch 910, a probe packet will pick up some queuing delay…”, and paragraphs 79, 89, the line rate of the reservoir port is corresponding to the claimed “reserved bandwidth”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chao’s forwarding the probe packet using the reservoir port in Thaler’s system to avoid adding extra delay to the probe packet. This method for improving the system of Thaler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chao. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thaler and Chao to obtain the invention as specified in claim 40.
Regarding claim 45, Thaler and Chao disclose the limitations as set forth in claim 40, and Thaler further discloses a network congestion control device, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Thaler figure 1). 

Claims 16, 19, 35, and 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20080267073_A1_Thaler in view of US_20170289048_A1_Chao and EP_1632059_B1_Feyerabend.
Regarding claim 16, Thaler discloses a method of network congestion control, comprising: sending, by a transmit end device, forward probe packets at a preset initialized rate (Thaler figures 3A, and 3B step 362, source node 1 transmits probe packets to destination node 3. And, paragraph 35, “…the probe packet 301 may be transmitted only in rate limited flows in the network. For example, a probe packet 301 may be transmitted for every X KB of data sent per flow, where X=75 KB, for example. Notwithstanding, the invention may not be so limited, and other values of X may be utilized without limiting the scope of the invention…”); and forwarding the forward probe packets (Thaler figure 3A, switches 1-3 forwarding the probe packet); receiving, by a destination device, the forward probe packets forwarded by the intermediate device (Thaler figures 3A, and 3B, steps 362-364); returning, by the destination device, return probe packets to the transmit end device (Thaler figure 3B, step 368), wherein the return probe packets correspond to the forward probe packets received by the destination device (Thaler figures 3A, and 3B steps 362-368, and paragraph 59, “…In step 364, the probe packet may arrive at the destination node. In step 366, the received timestamp may be updated and the destination node may be enabled to insert an arrival timestamp, Ta, into the received probe packet. In step 368, a probe response packet may be returned to the source node”); receiving, by the transmit end device, the return probe packets (Thaler figures 3A, and 3B step 368); and determining, by the transmit end device, a data packet sending rate based on the received return probe packets (Thaler figures 3A, and 3B steps 370-380), and sending a data packet at the data packet sending rate (Thaler figure 3B, steps 380, 356, the source node 1 transmits data packets to the destination node 2 according to the updated rate limit R).
But does not explicitly discloses discarding, by an intermediate device in a network based on a reserved bandwidth of an egress port of the intermediate device, a forward probe packet whose sending rate exceeds the reserved bandwidth,
Chao discloses the intermediate device using a reserved bandwidth of an egress port of the intermediate device for forwarding some or all of the forward probe packets (Chao paragraph 46 “…The probe packets are sent out to the reservoir port with highest priority, to avoid extra queuing delay within the reservoir. (See the circled-1.) The probe packets are destined for the reservoir 950 itself. When the core switch 910 receives a probe packet, it forwards it to the reservoir port. (See the circled-2.) The switch 910 applies default priority to the probe packets, and consequently, they will queue up with redirected packets at the reservoir port's output queue. (See the circled-3.) In the core switch 910, a probe packet will pick up some queuing delay…”, and paragraphs 79, 89, the line rate of the reservoir port is corresponding to the claimed “reserved bandwidth”).
But does not disclose the intermediate device discarding the forward probe packet whose sending rate exceeds the reserved bandwidth.
Feyerabend discloses the intermediate device discarding the forward probe packet whose sending rate exceeds the reserved bandwidth (Feyerabend paragraphs 5, 14, 29, the intermediate router can drop the supervision packets when the bandwidth utilization exceeds a predefined value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chao’s forwarding the probe packet using the reservoir port, and Feyerabend’s dropping supervision packets when the bandwidth utilization exceeds a predefined value in Thaler’s system to avoid adding extra delay to the probe packet, and to limit the congestion in the packet-based network. This method for improving the system of Thaler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chao and Feyerabend. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thaler, Chao and Feyerabend to obtain the invention as specified in claim 16.
Regarding claim 19, Thaler, Chao and Feyerabend disclose the method according to claim 16, and Thaler further discloses wherein sending the data packet at the data packet sending rate comprises: sending, by the transmit end device, one data packet each time one return probe packet is received (Thaler figures 3B, steps 356, 362, the source node can transmit only one data packet after received only one probe response packet).
Regarding claim 35, Thaler, Chao and Feyerabend disclose the limitations as set forth in claim 16.
Regarding claim 37, Thaler, Chao and Feyerabend disclose the limitations as set forth in claim 19.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20080267073_A1_Thaler in view of US_20170289048_A1_Chao, EP_1632059_B1_Feyerabend, and US_20040185887_A1_Wolman.
Regarding claim 18, Thaler, Chao and Feyerabend disclose the method according to claim 16, but do not discloses wherein a sending priority of the return probe packets is set to a highest priority.
Wolman discloses wherein a sending priority of the return probe packets is set to a highest priority (Wolman polarographs 48-52, “…a priority mechanism is employed to ensure that probe packets are transmitted on the given channel ahead of all other packets waiting in the transmission queue of the sending node…” And page 7 claim 8. The probe messages include probe request and probe response).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wolman’s the probe message is assigned a highest scheduling priority level in Thaler, Chao and Feyerabend’s system to remove the queuing delay. This method for improving the system of Thaler, Chao and Feyerabend was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wolman. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thaler, Chao, Feyerabend and Wolman to obtain the invention as specified in claim 18.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20080267073_A1_Thaler in view of US_20170289048_A1_Chao, and US_20090175191_A1_Lin.
Regarding claim 46, Thaler and Chao disclose the network congestion control device according to claim 45, and Thaler further discloses wherein the operations further include: periodically adjusting a sending rate of the forward probe packets in a next period (Thaler figure 3B, and paragraph 36, the source node, node 1 302 may be enabled to periodically transmit probe packets 301 for each rate limited tag (TLT) flow…”).
But does not disclose adjusting a sending rate based on a packet loss rate.
Lin discloses adjusting a sending rate based on a packet loss rate (Lin figure 3, paragraphs 5, and 10, “…to determine a bandwidth estimate based on the RTT and PLR values for the set of packets … determine a transmission rate based on the bandwidth estimate…”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lin’s determining the transmission rate based on PLR values in Thaler and Chao’s system to adjust the transmission rate more accurate according to the network conditions. This method for improving the system of Thaler and Chao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lin. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thaler, Chao and Lin to obtain the invention as specified in claim 46.

Allowable Subject Matter
Claims 3-5, 7-15, 17, 20-22, 28-34, 36, 41-44, and 47 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471